The trial court held that there was no authority given by the defendant to the plaintiff authorizing him to agree with the Lorillard Company to reimburse it for the damaged tobacco belonging to the plaintiff and defendant and sold by the plaintiff to it, and hence the plaintiff in making such reimbursement was a mere volunteer and could not maintain his action.
The jury might have found from the evidence that the plaintiff and defendant raised a crop of tobacco on shares; that the plaintiff sold the crop when growing to the Lorillard Company free from damage and in good, sound, merchantable order, for 47 cents a pound, and for the damaged tobacco 10 cents a pound; that defendant authorized such sale, and at plaintiff's suggestion the Lorillard Company, in ignorance that the tobacco was damaged, paid one half of the purchase price to defendant and one half to plaintiff; that the Lorillard Company weighed and sorted the tobacco ten days later and found it to be damaged, entitling it to be reimbursed in the amount of $1,027.86, and for which both the plaintiff and defendant were responsible. The jury might also have found that upon demand of the Lorillard Company the plaintiff paid this sum.
From the facts that plaintiff had the entire control of this sale and its terms; that the contract was not completed until the Lorillard Company had been reimbursed; and that both plaintiff and defendant were liable for such reimbursement, — the jury would have been justified in finding that the plaintiff was authorized to make such payment in behalf of defendant by the general authority conferred upon him, and if the jury so found, the plaintiff could not be held to have been a mere volunteer, as the trial court held. *Page 644 
Since the evidence justified a finding by the jury that the plaintiff in making the payment acted within his authority, we do not determine, if this were not so, whether under the circumstances present the defendant would be liable upon the application of the equitable principle of contribution. One thing is to be remembered in such a situation: the law is solicitous to prevent one man enriching himself at the cost of another who has in good faith paid that other's obligation.
   There is error, the judgment is set aside and a new trial ordered.